Citation Nr: 1144186	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from August 1980 until January 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has bilateral hearing loss due to service.  In his September 2007 VA examination, he claimed that he served as a radar technician and had been exposed to noise from radar equipment, generators, and small weapons.  In a December 1988 letter, the Air Force indicated that the Veteran had been exposed to hazardous noise.

The Veteran received a VA examination in September 2007.  In a December 2008 addendum, the September 2007 VA examiner provided a medical opinion.  The examiner found that there were no hearing tests of record showing hearing loss for VA purposes.  The examiner noted that although it was conceded that the Veteran had been exposed to noise in service, audiograms indicated hearing within normal limits.  The examiner stated that it was "less likely as not that the veteran's present hearing loss is related to military service." 

Although the September 2007 VA examiner found that the Veteran did not have hearing loss for VA purposes, the Board notes objective findings from the 2007 examination appear to indicate that he in fact did have hearing loss disability for VA purposes.  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when speech recognition scores using the Maryland CNC test are less than 94 percent.  The September 2007 VA examination documented findings of Maryland CNC test scores of 92 percent bilaterally.  The Board finds that a new VA examination is necessary to obtain clarification as to the Veteran's hearing loss disability and a new VA medical opinion as to the likelihood that the Veteran's currently diagnosed bilateral hearing loss developed due to service.  

The Board also notes that the most recent VA medical records associated with the claims file were from June 2008 and that the record documents that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

In the September 2007 VA examination, the Veteran reported that he had been diagnosed with a recurring inner ear disorder five years previously, and the VA examiner described the disorder as pertinent to hearing loss/difficulty.  The records associated with that diagnosis and disorder, however, are not associated with the claims file.  Such records could very well be relevant to the present claim.  The RO/AMC should request that the Veteran provide sufficient information to obtain any outstanding records of pertinent treatment.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from June 2008 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should contact the Veteran and request that he clarify whether there are any outstanding medical records pertinent to his claim, and, if so, that he provide the appropriate authorizations for obtaining such records.  The notice should specifically request whether there are any outstanding medical records regarding his report of medical treatment for a recurring inner ear disorder (as noted during the September 2007 VA examination).

If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate audiological examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed hearing loss and service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner should render opinions as to the following:

a)  Does the Veteran currently have hearing loss?

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed hearing loss had its onset in, was aggravated by, or is otherwise related to service?

For purposes of the opinion being sought, the examiner should specifically consider any VA medical records, private medical records, and medical treatise evidence of record; and  any medical principles which apply to the facts and medical issue at hand.

The examiner should note that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


